Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Status of Claims
Claims 1-7 and 21-33 are pending.
Claims 1-7 and 21-23 have been examined. 
Claims 24-33 are withdrawn from consideration as drawn to a non-elected invention.

Election/Restrictions
Claims 24-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. These claims are grouped with Group III. Election was made without traverse in the reply filed on 11/16/2022.

Claim Objections
Claim 1 is objected to because of the following informalities:  the limitations of “preparing” and “allowing the cement composition to set” are method of use limitations in a method of designing claim. 
The claims properly belong to a method of use, which was non-elected. Should the claims remain an election of species will be made as these are separate embodiments in the same claim.  Appropriate correction is required.
			Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 1-7 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1:
The phrase “selecting a target time and target temperature” is unclear. What are the parameters for selecting the temperature and time; i.e. is it the setting of the cement; is it the end of the day (time); is it an hour? 
It is not clear how calculating a time dependent concentration is performed. The claim does not state with the concentration or time depends upon.
It is not clear how calculating a heat of hydration at the target time and temperature based on the time dependent concentration of each of the one or more cementitious components  is performed.  If there were 25 components each having a separate set of variables how does one arrive at a heat of hydration for the cement composition based on the calculations.
It is not clear how calculating a time dependent concentration and calculating a heat of hydration affect the “method of designing”. There is no use of this information claimed. The entire claims is merely a set of random acts of mental calculations, then one empties a bag of cement into water and the claim limitations are met. 

Claims 21 and 22.
It is not clear what a “approximate time dependent heat of hydration” is or how it is ascertained. It is not clear what the metes and bounds of “approximate” are. 

Claims 6-7:
The phrase “calculating a peak temperature reached” is unclear. This is a method of designing, not a method of making. Therefore there is no peak temperature.  How does one calculate a peak temperature reached? “Reached” implies something has been done, therefor it is measured. 

Claim 7.  The maximum allowed temperature is unclear because what this is is not defined.  Further the claim says the weight percent of the one or more cementitious components is adjusted until the calculated peak temperature is less than or equal to the maximum allowed temperature.  Given the complex chemistry of cementitious mixtures during setting, and if there were 20 components, it appears that it is very difficult to ascertain just how to adjust the weight percent of all 20 components. Thus the metes and bounds of the claim are not clear such that one of ordinary skill in the art would be able to ascertain with a reasonable certainty to avoid infringement. 
Claims 21-23 are unclear because it is not clear how they affect claim 1. They merely appear to be random calculations or the process of looking up data.

All of the above ambiguities to the claims that render them indefinite under 35 USC 112(b) are so vague with no defining support in the specification that one of ordinary skill in the art may not reasonably ascertain the metes and bounds of the invention so as to avoid infringement. 

Claims 1-7 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for the method of calculating a time dependent concentration or a heat of hydration in claim 1. The step in claim 21 and 22 are also not enabled because they require calculations from claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to: 

(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
	With regard to Wands factor (A) the breadth of the claims: All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Accordingly, the first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims. See, e.g., AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003). Here claim 1  claim encompasses essentially all materials the breadth of the claims is very large. There is almost an unlimited breadth to the claims. The number of materials that could be in the composition includes at least the twenty materials in claim 4.  
The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). 


Accordingly here the scope of enablement provided to one having ordinary skill in the art is by the disclosure is not commensurate with the scope of the claims. The claims are much broader than the disclosure and it would require undue experimentation to determine which materials other than those disclosed in the specification to make and or use the invention. The Examiner recognizes the holding in In re Goffe, 542 F.2d 564, 567, 191 USPQ 429, 431 (CCPA 1976), the court stated: “[T]o provide effective incentives, claims must adequately protect inventors. To demand that the first to disclose shall limit his claims to what he has found will work or to materials which meet the guidelines specified for “preferred” materials in a process such as the one herein involved would not serve the constitutional purpose of promoting progress in the useful arts”..   
	Here, the evidence does not show that a skilled artisan would have been able to carry out the steps required to practice the full scope of claims which encompass at least 20 different materials in separate amounts all having a separate effect on the chemistry with no description to enable how they may be related or how to use the data.
	With regard to Wands factor (B) and (C), nature of the invention and state of the prior art, respectfully:  Whether the specification would have been enabling as of the filing date involves consideration of the nature of the invention, the state of the prior art, and the level of skill in the art. The initial inquiry is into the nature of the invention, i.e., the subject matter to which the claimed invention pertains. The nature of the invention becomes the backdrop to determine the state of the art and the level of skill possessed by one skilled in the art, see MPEP 2164.05(a).  The state of the prior art provides evidence for the degree of predictability in the art and is related to the amount of direction or guidance needed in the specification as filed to meet the enablement requirement. The state of the prior art is also related to the need for working examples in the specification. Id. The state of the art existing at the filing date of the application is used to determine whether a particular disclosure is enabling as of the filing date. Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1325-26 (Fed. Cir. 2004).
	Here the Examiner finds that the state of the art is nascent. This is evidenced by the PhD dissertation cited as prior art of Dr. Sedaghat titled “Cement Heat of Hydration and Thermal Control” dated 3-22-2016.  The problem of heat of hydration is known, and the dissertation shows the difficulty in solving even a rudimentary problem with two elements.
	With regard to Wands factor (D) the level of ordinary skill in the art: It is the position of the Examiner that the level of ordinary skill in the art is high, at least someone with a Bachelors or Doctorate degree in a relevant field of chemistry or material science.
	With regard to Wands factor (E) and (F) the level of predictability in the art and the amount of guidance given by the Applicant: The Examiner asserts that the level of predictability is very low.  This is due to the fact that the nature of the field is chemistry and further complicated by the fact that the chemistry involves many many different materials and parameters and may take place in a wellbore.  There are many variables that are very difficult to control and even more difficult to predict.  The thermodynamics of the conditions, the kinetics of the reactions and side reactions for example.  Applicant has provided no guidance on these issues.  The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) (“Nascent technology, however, must be enabled with a ‘specific and useful teaching.’ The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee’s instruction. Thus, the public’s end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.”
	Accordingly, what is known in the art provides evidence as to the question of predictability. In particular, the court in In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971), stated: “[I]n the field of chemistry generally, there may be times when the well-known unpredictability of chemical reactions will alone be enough to create a reasonable doubt as to the accuracy of a particular broad statement put forward as enabling support for a claim. This will especially be the case where the statement is, on its face, contrary to generally accepted scientific principles. Most often, additional factors, such as the teachings in pertinent references, will be available to substantiate any doubts that the asserted scope of objective enablement is in fact commensurate with the scope of protection sought and to support any demands based thereon for proof.”
	In applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not reasonably predictable from the disclosure of one species, what other species will work.
	With regard to Wands factor (G) the existence of examples in the specification: Applicant has provided no examples. 
	With regard to Wands factor (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure:  it is the position of the Examiner that the quantity of experimentation to make and or use the invention is undue in that it would take a considerable  amount of time and involve a considerable amount of expense. The dissertation of Dr. Sedaghat shows that took four years working to accomplish even a rudimentary solution. Applicant’s claims are much broader.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sedaghat, “Cement Heat of Hydration and Thermal Control”; Graduate Theses and Dissertations”, University of South Florida Scholar Commons”, pp. 1-143, March 22, 2016. (Sedaghat).

Claim 1. 
Sedaghat teaches:
A method of designing a cement composition, the method comprising: abstract; teaches predicting heat of hydration (HOH) of portland cement; chapter 2: measurement and prediction of HOH; 
selecting a target time and temperature; abstract; target time is seven days; target temperature target HOH; Chapter 3, predict HOH in one, three and seven day hydration;
 selecting one or more cementitious components and a weight percent for each of the one or more cementitious components  see conclusion, teaches heat of hydration for a particle size, (weight) of portland cement; conclusion teaches increasing graphene up to 10 wt percent increases the length of the induction period and reduces the intensity of the main hydration peak; 
preparing the cement composition; and allowing the cement composition to set, taught throughout.

Claim 2:
Sedaghat teaches:
such that a sum of a heat of hydration of the one or more cementitious components is less than or equal to the target heat of hydration; see conclusion, teaches heat of hydration for a particle size, (weight) of portland cement; conclusion teaches increasing graphene up to 10 wt percent increases the length of the induction period and reduces the intensity of the main hydration peak

Claim 3.
Sedaghat teaches:
wherein the one or more cementitious components comprise at least one cementitious component selected from the group consisting of Portland cement, lime, fly ash, slag, silica fume, crystalline silica, silica flour, cement kiln dust, zeolite, agricultural waste ash, pozzolans, and combinations thereof. Portland cement and silica are taught throughout. 
 
Claim 4. 
Sedaghat teaches:
wherein the cement composition further comprises one or more additives selected from the group consisting of weighting agents, retarders, accelerators, activators, gas control additives, lightweight additives, gas-generating additives, mechanical-property-enhancing additives, suspending agents, lost-circulation materials, filtration- control additives, fluid-loss-control additives, defoaming agents, foaming agents, transition time modifiers, dispersants, thixotropic additives, and combinations thereof. graphene is taught in the conclusion and throughout, which is a lightweight additive. 
 
Claim 5. 
Sedaghat teaches:
wherein the one or more cementitious components comprise Portland cement, and wherein the Portland cement is present in an amount of about 10% to about 90% by weight, see Examples.

Claim 6. 
Sedaghat teaches:
further comprising the step of calculating a peak temperature reached in the cement composition, see equations and conclusion.

Claim 7. 
wherein the calculated peak temperature is compared to a maximum allowed temperature and the weight percent of at least one of the one or more cementitious components is adjusted until the calculated peak temperature is less than or equal to the maximum allowed temperature, see conclusion, the graphene is varied.

Claim 8. 
Sedaghat teaches:
further comprising introducing the cement composition into a wellbore using one or more pumps.  The Examiner takes official notice that pumps pump cement into wellbores.

Allowable Subject Matter
Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  JP 2018025424 A teaches a prediction method for the heat of hydration of cement .
CN 109459461 A teaches a method for constructing method and application of early age hydration prediction model hydration heat control material of cement-based material doped by unit mass. first echo peak amplitude of different cement grout body of the transverse relaxation time T2 varies with the hydration time of the test data, obtained by model fitting, model flurries with water, the relationship between hydration heat control material; by derivation and obtain the hydration reaction rate model, the model can reflect the cement and hydration heat control material the effect of the hydration rate. By this model, it is convenient to know the different cement hydration heat control material in hydration rate at different time, and does not need the test device real time test, has profound significance for performance research of cement base material.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES R NOLD/Examiner, Art Unit 3674